Citation Nr: 1434528	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-20 206	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for lumbar arthritis and degenerative disc disease, secondary to bilateral knee instability.

2.  Entitlement to service connection for right leg radiculopathy, secondary to lumbar arthritis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over this case was subsequently transferred to the VARO in Portland, Oregon, and that office forwarded the appeal to the Board.

In April 2011, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In June 2014, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of each hearing is of record, with the Travel Board hearing transcript located in the Virtual VA file.


FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's lumbar arthritis and degenerative disc disease are related to his bilateral knee disorders.

2.  The evidence is approximately evenly balanced as to whether the Veteran's right leg radiculopathy is related to his lumbar disease.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, lumbar arthritis and degenerative disc disease are the result of service-connected disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  With reasonable doubt resolved in favor of the Veteran, right leg radiculopathy is the result of service-connected lumbar arthritis and degenerative disc disease.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Veteran has been diagnosed with lumbar spine arthritis and degenerative disc disease and claims that these disorders are the result of his service-connected bilateral knee instability.  The appellant is service connected for instability of the right and left knee medial and lateral menisci, each evaluated as 20 percent disabling; as well as for bilateral post operative residuals of arthroscopic surgery for each knee to treat patellofemoral pain syndrome, with each joint evaluated as 10 percent disabling. 

There are two medical opinions addressing whether there is a relationship between the appellant's lumbar and his knee disorders.  A physician's assistant who conducted the May 2009 VA examination found that the appellant's lumbar disability was not likely related to the knee disorders because there was evidence of degeneration over time and not specifically from the knees.  

In contrast, Michael Brown, M.D., an orthopedic surgeon, in his March 2009 letter noted the severity of the Veteran's knee disorders, that these disorders affected the way the appellant walked, and that this caused a severe amount of stress to his low back, aggravating or enhancing his pain.  

During the RO hearing, the Veteran's representative argued that the use of the word aggravation, given the private physician's lack of knowledge of VA terminology and the remainder of his statement, still indicated that there was a causal relationship between the knee disorders and his current lumbar spine disability.  The Board finds this argument persuasive.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

Hence, there is one medical opinion in favor of a causal relationship between the Veteran's bilateral knee disorders and his lumbar disability and one against.  One opinion was offered by a physician's assistant, and the other was offered by an orthopedic surgeon, the latter provider, of course, having the greater expertise in the field of orthopedic diseases.  Moreover, the VA examiner found that the Veteran did not have an altered gait but Dr. Brown found that he did.  The Board finds that Dr. Brown's more extensive training compels the conclusion that the appellant's gait is not normal. 

In light of the foregoing, the Board finds that at a minimum the evidence is evenly balanced as to whether the Veteran's service connected knee disorders caused his lumbar disability.  As the reasonable doubt created by this approximate balance must be resolved in favor of the Veteran, entitlement to service connection for lumbar arthritis and degenerative disc disease, secondary to bilateral knee instability, is warranted.  38 U.S.C.A. §§ 1110, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (in enacting the benefit of the doubt rule, the nation, through Congress, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding veterans benefits).

In addition, the May 2009 VA physician's assistant found no evidence of radiculopathy or sciatica.  Significantly, in October 2008, following a nerve conduction study, Charles Schostal, M.D., opined that the Veteran "probably does have a right lumbar sacral radiculopathy."  The evidence is thus approximately evenly balanced as to whether the Veteran has right leg radiculopathy as a result of his now service connected lumbar disorders.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right leg radiculopathy secondary to lumbar arthritis and degenerative disc disease is warranted.  Id.  
\

ORDER

Entitlement to service connection for lumbar spine arthritis and degenerative disc disease, secondary to bilateral knee instability, is granted.

Entitlement to service connection for right leg radiculopathy, secondary to lumbar spine arthritis and degenerative disc disease, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


